Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With respect to claim 11, “the first slot of the arm” lacks antecedent basis. With respect to claims 16 and 17, it’s unclear if “a bearing surface” is referring back one of the bearing surfaces of claim 14 or if it’s different.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3, 5-13, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,749,480 (Wood) in further view of US Patent 8,109,579 B2 (English).
With respect to claim 1,  Wood shows a protection system (10), comprising: a) a support structure (12, 14); b) a protective enclosure comprising a moveable and positionable shield (M), said moveable and positionable shield comprising a first edge (back edge), a second edge (front edge), a first shield end (side end at 50, Fig.1), and a second shield end (other side end), wherein each of the first and second shield ends is slideably and pivotably coupled to the support structure in a manner such that the moveable and positionable shield slides and pivots to be raised and lowered in a range of motion that comprises two or more stationary positions (Fig.1) comprising at least a lowered shield position (vertical position) and a raised shield position (plurality of inclined/angular positions, Fig.1); c) a first bracket assembly (22) that slideably and pivotably couples the first shield end to the support structure (12, 14), the first bracket assembly comprising: a first bracket (22) comprising a first slot (main slot forming 42a-42g) and a second slot (36) separate from the first slot, the second slot (36) having a different shape than the first slot (Fig.2); and a first bearing surface (18) that slideably and pivotably engages the first slot (slot forming 42a-42g) and a second bearing surface (20) that slideably and pivotably engages the second slot (36); and d) a second bracket assembly (22, opposite end of M) that slideably and pivotably couples the second shield end to the support structure (12), wherein the first and second bracket assemblies cooperatively guide the first and second shield ends in a manner such that raising the first edge (back edge of M) of the moveable and positionable shield results in a countermove lowering of the second edge (front edge) of the moveable and positionable shield (Fig.1).  
With respect to claim 1, Wood doesn’t show the first and second bearing surfaces are attached to a second bracket. English shows a second bracket (51) comprising a first bearing surface (34) and a second bearing surface (35) that slidably and pivotaly engages the first (74) and second slots (75) respectively. It would have been obvious to one having ordinary skill in the art to put the first and second bearing surfaces of Wood on a second bracket, such as shown by English, in order to be able to position the bearing surfaces at plurality of vertical positions on the support structure and thus adjust the vertical position of the shield on the support structure. 
With respect to claim 3, the combination shows the first bracket is attached to the shield end and second bracket is attached to the support structure instead of vice versa. It would have been obvious to one having ordinary skill in the art to attach the first bracket on the support structure and the second bracket to the first shield end, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  
With respect to claim 5, the combination shows (Wood) wherein the first bracket (22) includes a leg (24, Fig.3) and an arm (30), wherein the arm (30) is attached to the leg at a front side and extending from the leg to a rear side (Fig.3).  
With respect to claim 6, the combination shows (Wood) wherein a portion of the leg (24) projects above the arm (30, Fig.3).  
With respect to claim 7, the combination shows (Wood) wherein the first bracket (22) further comprises a shoulder plate (32).  
With respect to claim 8, the combination shows (Wood) wherein the protection system provides a protective enclosure (encloses rectangular space between the support structures 12 and 14, Fig.1), and wherein the arm (30) has a length that extends only partway into an interior of the protective enclosure (Fig.1).  
With respect to claim 11, the combination (Wood) shows wherein the first slot (34, Fig.5) of the arm (30) has a hook portion (54) at the front side (Fig.5).  
With respect to claim 12, alternatively, the first slot is (36) and second slot is (main slot forming 42a-42g), the combination shows (Wood) wherein the second slot (U-shaped slot forming 42a-42g) includes a first slot leg (left leg of the U-shape, Fig.5) and a second slot leg (right leg of the U-shape slot), wherein the first and second slot legs are joined at a rounded slot apex (top bent part, Fig.5).  
With respect to claim 13, the combination shows (Wood) wherein the first slot leg (left slot leg) of the second slot extends from a bottom end proximal to a base of the leg to a top end at the apex (middle bent part), and wherein the second slot leg (right slot leg) of the second slot extends from the apex from a first end to a second end (Fig.5).
With respect to claim 9, the combination (Wood) shows alternatively the arm is 24, and leg is 30, wherein the first slot (42a-42g) extends along the arm (24) and has a slot axis that is slanted downward in a direction from the front side to the rear side (the main slot forming 42a-42g is arc shaped thus it has a slant from the apex to the rear side of the slot that extends downward from the apex of the end of the slot).  
With respect to claim 10, the combination doesn’t explicitly teach the slot axis is slanted at an angle in the range from 1 to 20 degrees. It would have been obvious to one having ordinary skill in the art to make the slot axis slanted at an angle in the range from 1 to 20 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
With respect to claim 22, the combination (Wood) shows, alternatively the first slot is 36, and the second slot is (42a-42g) wherein the second slot includes a pocket (42b) positioned between a first end and a second end of the second slot, the pocket being configured to receive the second bearing surface (18) to hold an edge of the moveable and positionable shield in a first position.  
With respect to claim 23, the combination (Wood) shows wherein the pocket (42b) is a first pocket and wherein the second slot includes a second pocket (42f), the second pocket being configured to receive the second bearing surface (18) to hold the edge of the moveable and positionable shield in a second position.  
With respect to claim 24, the combination (Wood) shows wherein the second slot includes a first slot leg (42a, Fig.5) and a second slot leg (42d), and wherein the first slot leg (42a), the first pocket (42b), and the second pocket (42f) extend downward from the second slot leg (42d).
4.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,749,480 (Wood) in view of US Patent 8,109,579 B2 (English) in further view of US 2005/0061585 A1 (Yingst).
With respect to claim 20, modified Wood doesn’t show a food and/or beverage station. English shows a food and/or beverage station, comprising: a) a countertop (Fig.1). It would have been obvious to one having ordinary skill in the art to use the device of Wood for food and/or beverage station, such as taught by English, in order to provide a shield that can be rotated and inclined at different angles to shield food and or beverage. The combination doesn’t show a base supporting the counter top. Yingst shows a base (5, Fig.1) supporting a countertop. It would have been obvious to one having ordinary skill in the art to include a base supporting the countertop, as taught by Yingst, in order to support the countertop above the floor. The combination shows a protection system of claim 1 (English) incorporated into the food and/or beverage station in a manner such that the protection system provides a barrier between the countertop and at least a portion of the ambient environment (English).

Allowable Subject Matter
5.	Claim 14, 15, 18, and 21 are allowed.
6.	Claims 16 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIWOT E TEFERA/Examiner, Art Unit 3637